Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The rejection of the previous office action not repeated below are withdrawn.   The responses of the applicant are addressed after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-12 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Momota et al. JP 2004-279804, in view of Cameron et al. 20050032373.
Momota et al. JP 2004-279804 (machine translation attached) teaches in example 3 a photoresist composition with 11 % solids comprising positive acting resin 3, sulfonium photoacid generators Z33 (4) and Z31 (6), a basic compound (N-1), surfactant (W-3) and solvent mixture (table 2 and [0220-0221).  These are spin coated upon a silicon wafer to a thickness of 0.36 microns (360 nm), exposed with a 193 nm ArF laser, post baked and developed [0225].  Triaryl sulfonium salts are useful photoacid generators are disclosed [0105-0124]. Other photoacid generators can be added including the sulfonium salts bounded by the formula PAG2, where R203 to R205 can be a C6-14 aryl groups which may be substituted with C1-8 alkoxy, C1-8 alkyl, nitro, carboyl, hydroxy or halogen and X is an anion such as a perfluoroalkanesulfonate, 4-, AsF6-,PF6-, SbF6-, SiF6-, ClO4- or CF3SO3-, pentafluorobenzene sulfonate and naphthalene-1sulfonaic acid.   Useful PAGs include 2-9 [0159-0189, particularly 0166-0168, 0173]. 

    PNG
    media_image1.png
    163
    243
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    187
    321
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    179
    304
    media_image3.png
    Greyscale

The resist composition can have a solids content of 3-25 wt% [0194].  Exposure with wavelength of 250 nm or less, including 248 nm, 193 nm, 1567 nm X ray, e-beam and the like is disclosed [0204]. 
Cameron et al. 20050032373 teaches chemically amplified resists which can include sulfonium based PAGs [0081]. These can be coated to thicknesses in excess of 1,2,3,4,5,6,7 or 10 microns [0038].  The resins used are styrene derivatives (table 1).  The developed resist can be used to chemical etching or plating of the substrate [0134].   The solid content of the coating composition can be 5-35 wt% [0123].  Useful coating techniques include spin coating, dip coating, roller coating or other coating techniques [0124]. 
	It would have been obvious to modify the compositions of the examples of Momota et al. 20040202954 by adding a PAG similar to PAG 2-1 (illustrated at [0173]), but which is unsubstituted or substituted by C1-8 alkoxy (such as methoxy), C1-8 alkyl (such as methyl, ethyl, propyl, butyl or t-butyl), nitro, carboyl or halogen (such as F) based upon the teaching at [0166-0168]. The position of the examiner is that some anion exchange will inherently occur between the PAGs in the resultant solution resulting in the PAG 2-1 based PAG will associate with the perfluorobutylsulfonates anions introduced with PAGs Z31 and Z33 and the composition will inherently be able to be coated to a thickness of 5-10 microns based upon the 11% solid content being within the 5-35 wt% taught by Cameron et al. 20050032373 as useful 
Alternatively, It would have been obvious to modify the compositions of the examples of Momota et al. 20040202954 by adding a PAG similar to PAG 2-1 (illustrated at [0173]), but which is unsubstituted or substituted by C1-8 alkoxy (such as methoxy), C1-8 alkyl (such as methyl, ethyl, propyl, butyl or t-butyl), nitro, carboyl or halogen (such as F) based upon the teaching at [0166-0168] and forming these with a coating weight of 25 wt% with a reasonable expectation that the resultant composition will inherently be able to be coated to a thickness of 5-10 microns based upon the 25% solid content being within the 5-35 wt% taught by Cameron et al. 20050032373 as useful for coating resists with thicknesses of 1 to 10 microns or more in a single application [0038,0123].  The position of the examiner is that some anion exchange will inherently occur between the PAGs in the resultant solution resulting in the PAG 2-1 based PAG will associate with the perfluorobutylsulfonates anions introduced with PAGs Z31 and Z33. The coating thickness is dependent upon the solids content, which impacts the viscosity, and the mode of application. 
Alternatively, It would have been obvious to modify the compositions of the examples of Momota et al. 20040202954 by adding a PAG similar to PAG 2-1 (illustrated at [0173]), but which is unsubstituted or substituted by C1-8 alkoxy (such as methoxy), C1-8 alkyl (such as methyl, ethyl, propyl, butyl or t-butyl), nitro, carboyl or halogen (such as F)  and having a perfluorinatedalkylsulfonate anion such as CF3SO3-, based upon the teaching at [0166-0168] and forming these with a coating weight of 25 wt% with a reasonable expectation that the resultant composition will inherently be able to be coated to a thickness of 5-10 microns based upon the 
Further, it would have been obvious to coat these in thicknesses of 5, 10 or more microns based upon the teachings of Cameron et al. 20050032373 to form photoresist patterns useful for semiconductor bumps/protruding electrodes and rewiring as discussed at [0010] of Cameron et al. 20050032373. 
The examples have a 0.314 g of the inventive PAG and form coatings with thicknesses of 13 microns and exposed using 248 nm radiation prior to development.  The cross sectional view is shown in figure 2.  The clearing dose for the exposure using 248 nm light are less for the inventive compositions than the comparative compositions for the thicker resists.  This is ascribed to the optimum balance between the transparency and photoacid generation at 248 nm (see prepub at [0100]).   The data is tied to the resist composition actually being a coated film with the thickness of 5-30 microns, the 248 nm exposure (the transparency allows for penetration at 248 nm) and the a certain PAG content (which also affects the transparency as the photoacid generator (PAG) absorbs light in the photogeneration of the acid).  The transparency is important as this allows penetration of the 248 nm light deeper into the resist to activate the photoacid generator (PAG) closer to the bottom of the resist.   The claims are not commensurate with the scope of coverage sought, as the showing is not relevant to the solution prior to coating, to thinner coatings formed by the coating solution, exposures occurring with radiation not strongly absorbed by aryl groups, or coatings with too much or too little of the recited sulfonium salt PAG.


    PNG
    media_image3.png
    179
    304
    media_image3.png
    Greyscale
     or      
    PNG
    media_image4.png
    158
    368
    media_image4.png
    Greyscale
which are one or two of the many disclosed PAGs disclosed and that one of ordinary skill would not have any motivation to modify the structures be removing the hydroxy group.   The examiner points out that the disclosure of these compounds provides direction to PAGs having cations with the illustrated heterocyclic ring structure as useful in the composition and there is clear direction that the phenyl (a C6 aryl group) can be unsubstituted or optionally substituted by one or more of  C1-8 alkoxy, C1-8 alkyl, nitro, carboxyl, hydroxy or halogen. There is no evidence in the instant disclosure that the hydroxy group affects the resist and the examiner points out that “substituted” in the specification (prepub at [0046]) includes halogen, hydroxyl, amino, thiol, anhydride, sulfone, sulfoxide, sulfonamide, carboxyl, carboxylate ester, amide, nitrile sulfide, disulfide, nitro, alkyl, cycloalkyl, alkenyl, alkoxy, alkenoxy, aryl, aryloxy, alkylaryl or alkylaryloxy.  The references does not teach the R groups are C1-8 alkoxy, C1-8 alkyl, nitro, carboxyl, hydroxy or halogen, but that these are either alkyl or aryl and the aryl moieties, such as phenyl, can be substituted by C1-8 alkoxy, C1-8 alkyl, nitro, carboxyl, hydroxy or halogen.  The text does not require the hydroxy group.  While there may be a difference in solubility in the resist composition, direction to the compounds identified by the examiner by virtue of the illustration of the compound structure and the optional substituents is clearly found in the reference and through these teachings of PAGs useful in the photoresist compositions clearly establish reasonable expectation of success.   The applicant argues that Cameron et al. 20050032373 phenyl)iodonium trifluoromethylbenzene sulfonate as the PAG and forms as coating with a thickness of 3.0 microns in Cameron et al. which used with 248 nm laser at [0144-0146] as well as in the coating of 3.5 microns in example 3 [0149-0152].  Examples 4 forms a coating of  3.5 microns using PAGs di-(4-t-butylphenyl)iodonium trifluoromethylbenzene sulfonate  and  di-(4-t-butylphenyl)iodonium perfluorobutylsulfonate, so this is not a hard rule.  The presence of aryl/aromatic moieties will have an effect on the penetration into a thick resist for certain wavelengths in the UV but as pointed above, the claims are not commensurate with the scope of coverage sought, as the showing is not relevant to the solution prior to coating, to thinner coatings formed by the coating solution, exposures occurring with radiation not strongly absorbed by aryl groups, or coatings with too much or too little of the recited sulfonium salt PAG.

Claims 1-6 and 8-20  are rejected under 35 U.S.C. 103 as being unpatentable over Momota et al. JP 2004-279804, in view of Cameron et al. 20050032373, further in view of Birbaum et al. 6703182.
Birbaum et al. 6703182 in example 7 describes the use of a stepped wedge to evaluate the performance of the resist including a photoacid generator where the thickness of the resist 
It would have been obvious to one skilled in the art to modify the composition and processes of using them rendered obvious by the combination of Momota et al. JP 2004-279804 and Cameron et al. 20050032373 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists in example 7 with a reasonable expectation of success in forming a step pattern similar to that illustrated based upon this greyscale mask..


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, further in view of Cameron et al. 20050032373
Adegawa et al. 20030039916 teaches in the examples various photoresists including in example 226, a mixture of PAGs, polyhydroxystyrene (PHS) photoresist resin, dissolution inhibitor, cyclic ether, basic compound, surfactant and solvent (PGME)(table 16) which is coated to a thickness of 0.5 microns, exposed with e-beam, developed [0432-0436]. Preferred photoacid generators (PAGs) are discussed and can be added in amounts of 0.1-20 wt%  [0106-0160].  Other useful PAGs which can be added to the composition in amounts 0-50 % of the PAG content are disclosed [0159-0179]. The compounds taught with respect to the PAG4 formula includes those where R203,R204 and R205 are substituted or unsubstituted alkyl or aryl, where the alkyl groups may be substituted with C1-8 alkoxy, C1-8 alkyl or nitro and the aryl groups can be substituted by carboxyl, hydroxy, halogen, C1-8 alkoxy, C1-8 alkyl or alkoxycarbonyl and those exemplified include PAG4-16 [0169-0174]
1-8 alkoxy, C1-8 alkyl, nitro, carboyl or halogen, based upon the teaching at [0171] and forming these with a coating weight of 25 wt% with a reasonable expectation that the resultant composition will inherently be able to be coated to a thickness of 5-10 microns based upon the 25% solid content being within the 5-35 wt% taught by Cameron et al. 20050032373 as useful for coating resists with thicknesses of 1 to 10 microns or more in a single application [0038,0123]. The coating thickness is dependent upon the solids content, which impacts the viscosity, and the mode of application. 
Further, it would have been obvious to coat these in thicknesses of 5, 10 or more microns based upon the teachings of Cameron et al. 20050032373 to form photoresist patterns useful for semiconductor bumps/protruding electrodes and rewiring as discussed at [0010] of Cameron et al. 20050032373. 

	The examiner relies upon the response above only noting that the teachings of the PAG4 formula is at [0169-0172]. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoai et al. 6037098, in view Cameron et al. 20050032373, further in view of Birbaum et al. 6703182.
It would have been obvious to one skilled in the art to modify the processes using the resists rendered obvious by Aoai et al. 6037098 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et .

Claims 1-6,8-12 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Momota et al. JP 2004-279804, in view of Cameron et al. 20050032373, in further in view of Sinta et al. 5731364 and Adachi et al. JP 2017155036.
Sinta et al. 5731364 teaches PAGs bounded by formula IV, where X is a heteroatom, C1-3 alkylene or a heteroatom containing C1-3 alkylene and R is an aryl group (2/28-60). 
Adachi et al. JP 2017155036 (machine translation attached) teaches photoacid generators bounded by formula (I) where X is oxygen or sulfur [0006]
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Momota et al. JP 2004-279804 and Cameron et al. 20050032373 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in 
Sinta et al. 5731364 and Adachi et al. JP 2017155036. 

Claims 1-6 and 8-20  are rejected under 35 U.S.C. 103 as being unpatentable over Momota et al. JP 2004-279804, in view of Cameron et al. 20050032373 and Birbaum et al. 6703182, further in view of Sinta et al. 5731364 and Adachi et al. JP 2017155036.
. 

Claims 1-6,8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoai et al. 6037098, in view Cameron et al. 20050032373, further in view of Birbaum et al. 6703182, 
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Momota et al. JP 2004-279804, Cameron et al. 20050032373 and Birbaum et al. 6703182 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in Sinta et al. 5731364 and Adachi et al. JP 2017155036. 
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Aoai et al. 6037098 and Cameron et al. 20050032373 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in 
Sinta et al. 5731364 and Adachi et al. JP 2017155036. 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoai et al. 6037098, in view Cameron et al. 20050032373, further in view of Birbaum et al. 6703182, 
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Aoai et al. 6037098, Cameron et al. 20050032373 and Birbaum et al. 6703182 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in Sinta et al. 5731364 and Adachi et al. JP 2017155036. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. 20160070170 teaches the coating of chemically amplified resists with thicknesses of 5-200 microns [0392]. The resist can have a solvent content of 20-400 parts per 100 parts solids [0308]. They can be coated using a die coater as in the examples [0419] or using other known coating techniques [0387]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 21, 2021